Citation Nr: 1452035	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  08-26 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression and anxiety.

2. Entitlement to service connection for an acquired psychiatric disability, other than a cognitive disability, but to include depression, anxiety, schizophrenia, and bipolar disorder.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cognitive disability, claimed as memory loss.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney




ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

Generally, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the decision herein to reopen and remand the claim of entitlement to service connection for depression and anxiety, the Board finds the Veteran's service connection claim for depression and anxiety and his service connection claim for schizophrenia and bipolar disorder are intertwined and therefore, best characterized as a single claim of entitlement to service connection for an acquired psychiatric disability.  

The issue of entitlement to service connection for a skin disability has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disability, other than a cognitive disability, but to include depression, anxiety, schizophrenia, and bipolar disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. A February 2002 Board decision denied entitlement to service connection for depression and anxiety, and in February 2002, the Veteran submitted a motion for reconsideration of the Board's decision.  In May 2002, the Deputy Vice Chairman for the Board ordered reconsideration of the February 2002 decision.  The subsequent June 2002 Board decision reconsidered the issue but continued the denial of entitlement to service connection for depression and anxiety, the Veteran did not request reconsideration of that decision, and the Veteran did not appeal that decision in a timely manner.  An October 2002 Board decision found no clear and unmistakable error in the June 2002 Board decision.

2. Evidence received since the time of the final June 2002 Board decision raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for depression and anxiety.

3. A May 2006 Board decision denied entitlement to service connection for a cognitive disability, claimed as memory loss, the Veteran did not request reconsideration of that decision, and the Veteran did not appeal that decision in a timely manner.

4. Evidence received since the time of the final May 2006 Board decision is new; however, it is not material because, when considered in conjunction with the record as a whole, is cumulative and does not raise the reasonable possibility of substantiating the claim of entitlement to service connection for a cognitive disability, claimed as memory loss.


CONCLUSIONS OF LAW

1. The June 2002 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2. Evidence received since the time of the final June 2002 Board decision is new and material, and the claim of entitlement to service connection for depression and anxiety is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014).

3. Evidence received since the May 2006 Board decision, which was the last final denial with respect to the issue of entitlement to service connection for a cognitive disability, claimed as memory loss, is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this decision, the Board reopens the claim of entitlement to service connection for depression and anxiety, which represents a full grant of that issue on appeal.  As such, further discussion as to VA's duties to notify and assist in connection with this issue is rendered moot.

In September 2007, VA correspondence informed the Veteran of what evidence was required to substantiate the claim of entitlement to service connection for a cognitive disability, claimed as memory loss, of his and VA's respective duties for obtaining evidence, and of the reason for the prior denial for entitlement to service connection.  The notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date.  

With regard to the duty to assist, the record includes the Veteran's service treatment records, VA treatment records, identified private treatment records, Social Security Administration (SSA) records, and lay statements.  In December 2011, the Board remanded the Veteran's claims to obtain complete copies of any determination on a claim for disability benefits from the SSA, together with the medical records that served as the basis for any such determination.  As noted above, the record includes the Veteran's SSA records.  In addition, the Board directed that the RO obtain VA medical records dated since December 2007, to include records from the VA Medical Center in North Little Rock, Arkansas.  In this respect, the evidence includes VA treatment records dated through September 2012.  Therefore, the Board finds the RO substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

In addition, VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).

As all relevant facts have been properly and sufficiently developed in this appeal, no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

In the absence of clear and unmistakable error, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100(a) (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

New and Material Evidence - Depression and Anxiety

The claim of entitlement to service connection for depression and anxiety was previously denied in a June 2002 Board decision.  The Veteran did not file for reconsideration, nor was such reconsideration ordered by the Chairman.  The Veteran also did not appeal the claim to the Court within the prescribed period of time.  There has been no finding of clear and unmistakable error (CUE) as to that determination.  Indeed, an October 2002 Board decision found no CUE in the June 2002 Board decision.  Accordingly, the June 2002 Board decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.302, 20.1103.  Therefore, new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Evidence submitted and obtained since the June 2002 Board decision includes a May 2002 mental status examination performed by Dr. N. Toombs.  The examination report shows the Veteran reported a history of both auditory and visual hallucinations that began when he was approximately 18 or 19 years old and continued until after his discharge from service.  The diagnoses were rule out schizophrenia and rule out schizo-affective disorder.  Dr. Toombs found the Veteran had managed fairly well when he was younger but that since he had gotten older, his coping resources had begun to collapse.  Here, the Board finds the evidence submitted since the June 2002 Board decision is both new and material evidence sufficient to reopen the Veteran's claim.  The examination report is new as it had not been previously considered by VA.  In addition, Dr. Toombs' findings are "material" because they relate to an unestablished fact necessary to substantiate the underlying service connection claim.  Specifically, they address whether the Veteran had experienced psychiatric symptoms continuously since active duty and therefore raise a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim is reopened.  Justus, 3 Vet. App. at 512-13.


New and Material Evidence - Cognitive Disability 

The claim of entitlement to service connection for a cognitive disability, claimed as memory loss, was previously denied in a May 2006 Board decision.  The Veteran did not file for reconsideration, nor was such reconsideration ordered by the Chairman.  The Veteran also did not appeal the claim to the Court within the prescribed period of time.  Accordingly, the May 2006 Board decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.302, 20.1103.  Therefore, new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

At the time of the final denial, the evidence consisted of the Veteran's service treatment records, VA treatment records, VA examination reports, private treatment records, and lay statements by the Veteran and his family members.

A February 1964 service treatment record shows the Veteran requested a neuropsychiatric consultation because he felt like he was "losing his memory."  He reported that when he was instructed to do something, he forgot what he was to do.  The physician stated that a neuropsychiatric consultation was not indicated at the present time, but the Veteran should return if he had further difficulties.  In February 1971, a VA examiner found the Veteran had no personality or psychiatric defects.  A November 1994 VA mental health clinic survey shows the Veteran reported an onset of a nervous disorder that year.  He reported symptoms of depression, anxiety, and memory or concentration problems.  

A February 1995 private treatment record from Dr. J. W. Nuckolls shows diagnoses of anxiety and depression and indicates the Veteran was complaining of some memory loss, which Dr. Nuckolls felt was due to the anxiety and depression.  However, Dr. Nuckolls also thought some of the Veteran's memory loss may have been due to his medications.  

A May 1996 VA psychological evaluation reflects provisional diagnoses of anxiety disorder, not otherwise specified, and depressive disorder, not otherwise specified.  The Veteran complained of a subjective sense that his memory was declining.  It was noted that he was being treated for symptoms of chronic anxiety and depression.  The Veteran's test scores suggested consistently below average scores in logical memory and visual reproduction.  He showed significant difficulty with new learning tasks, and his scores placed him in the lower end of the average range of measured intelligence.  His Wechsler Memory scale was below average but within the range reflected in his Full Scale IQ score.  He showed particular difficulty with items requiring abstract reasoning, verbal concept formation, rote learning sequencing, and concentration.  The VA physician found the Veteran's memory skills were below average.  The VA physician stated that although the Veteran's test scores were likely to represent a long-standing pattern for him, a more recent deficit should be ruled out.  A vascular problem in particular should be ruled out as a complicating factor.

A December 1998 VA treatment record shows a plan to refer the Veteran for neuropsychiatric testing regarding his memory problems.  An additional December 1998 VA treatment record shows the Veteran complained of increasing problems with his memory.  He reported that he was able to remember simple things, but "blanks out" when trying to remember detailed instructions.  He had noted memory loss for several years and felt it was increasing.  The Veteran also felt his psychiatric symptoms were well-controlled.  

In an August 2000 written statement, the Veteran's brother reported that the Veteran started to have problems getting along with people after he was discharged from the military.  He asserted the Veteran was suffering from depression and anxiety and had problems forgetting things.  According to him, the Veteran found it hard to remember what he had said or done the next day.  The Veteran had lost several jobs because of his condition and started to get treatment in later years.  

In an additional August 2000 written statement, the Veteran asserted that he had started having memory problems several months into service and was treated by a physician.  He reported that he did not request any follow-up treatment and struggled alone during the remaining four years of his service.  He stated that following service he worked for four different companies and was fired because he was so depressed.  He reported having problems with his wife and people in general.  He started seeing Dr. Nuckolls in November 1980, who put him on medication and referred him to the VA Medical Center.

A November 2000 letter from a VA psychiatric clinical nurse specialist, L. Coleman, shows the Veteran was being treated for depression and anxiety.

On his April 2001 substantive appeal, the Veteran stated that he should have followed-up for treatment during service but that he was young and did not understand.  

At the October 2001 Travel Board hearing, the Veteran denied having any new medical evidence showing treatment for depression and anxiety during service or within the year following his separation from service.  He stated that he was first treated for his nervous condition in 1980 or 1981 and that since the initial visit he had continuously been on medication.  The Veteran stated that he had trouble getting along with people during active duty because he was under a lot of pressure.  However, because he was young and did not understand his situation, he did not go for further treatment.  He had gone to speak with a chaplain about his situation.  The Veteran reported having difficulty dealing with his people during his first job immediately following separation from service.  

A January 2002 mental impairment questionnaire reflects diagnoses of anxiety, not otherwise specified, depression, not otherwise specified, and personality disorder, not otherwise specified, with paranoid and schizotypal traits.  According to L. Coleman, the Veteran had symptoms that included poor memory, perceptual disturbances, sleep disturbance, mood disturbance, social withdrawal or isolation, emotional lability, decreased energy, psychomotor agitation, persistent irrational fears, paranoia or inappropriate suspiciousness, generalized persistent anxiety, feelings of guilt/worthlessness, and difficulty thinking or concentrating.  

A May 2002 mental status examination performed by Dr. N. Toombs shows the Veteran reported a history of both auditory and visual hallucinations that began when he was approximately 18 or 19 years-old  and continued until after his discharge from service.  The diagnoses were rule out schizophrenia and rule out schizo-affective disorder.  Dr. Toombs found the Veteran had managed fairly well when he was younger but it appeared that since he had gotten older, his coping resources had begun to collapse.  He had no insight, and his judgment was poor.  She reported that she did not see how he was going to be able to maintain traditional employment.  

In December 2002, L. Coleman reported that she had been the Veteran's primary psychiatric provider since 1998 and that he had been treated for an anxiety disorder, depressive disorder, and personality disorder with schizotypal and paranoid features.  L. Coleman reported that the Veteran had also been treated for these conditions at a different VA facility from 1995 to 1998.  

A May 2003 VA treatment record shows the Veteran was being treated for anxiety, depression, and paranoia.  An additional May 2003 record reflects an Axis I diagnosis of major depressive disorder with anxious features, mild.  

In August 2003, the Veteran underwent VA examination.  The Veteran reported that he began to have memory problems during active duty and that he currently had difficulty remembering things at times.  He also stated that if he was told to do something, he might forget it if he did not do it immediately, and that he had to write numerous things down.  The Veteran reported a fair amount of depression, and he displayed some anxiety and dysphoria.  The Veteran's thought processes and associations were logical and tight, and there was no loosening of associations or confusion noted.  The VA examiner did not observe any gross impairment in memory, and the Veteran was oriented in all spheres.  The Veteran's insight and judgment were adequate.  The VA examiner diagnosed cognitive disorder, not otherwise specified.  No opinion with respect to the etiology of this diagnosis was provided.  

The Veteran underwent additional VA examination in May 2004.  The Veteran reported memory problems and stated that he could not remember certain things.  He said that he would put something down and then not remember where he had put it.  The Veteran's thought processes and associations were logical and tight, and the VA examiner did not note any loosening of associations or confusion.  There was no gross impairment in memory, and the Veteran was generally oriented in all spheres.  Persecutory ideation, delusions, and ideas of reference were noted.  The Veteran's insight was limited, and his judgment was somewhat impaired.  The VA examiner diagnosed cognitive disorder, not otherwise specified, and opined that the etiology of the Veteran's cognitive disorder remained completely unclear.  The VA examiner noted the Veteran's reports of memory problems in 1964 but that there was no further evaluation and/or treatment recommended at that time.  The VA examiner also noted that neuropsychological evaluation in 1996 suggested possible vascular etiology for more current problems but also suggested longstanding cognitive difficulties, etiology unspecified.  In addition, the Veteran had received numerous conflicting psychiatric diagnoses ranging from delusional disorder to schizophrenia to depressive disorder, which the VA examiner found were difficult to reconcile.  The VA examiner opined that the Veteran's current presentation certainly suggested considerable delusional preoccupation, which may have interfered with his ability to function on his job.  Therefore, the VA examiner could not answer the issue of whether the Veteran's current memory problems were related to the problems noted in the military without resorting to speculation.  

The Veteran testified at a video conference hearing in August 2005 in connection with his claim.  The Veteran reported that he started losing his memory during active duty and that he had wanted to see a psychiatrist.  The Veteran stated that when he got out of service he continued to have problems remembering things and being argumentative with people.  He stated he was under a lot of stress after he got out of the military and asserted that the military should have taken care of his problems.  The Veteran stated that when he first applied for disability benefits in 1970 they told him his memory was good but he was still having problems.  The Veteran reported that his medication helped his depression, anxiety, and memory.  He stated that he had started receiving treatment through the VA in 1995 and had been having problems on the job for the past 10 to 12 years.  

Evidence since the final denial

Records obtained from the SSA show the Veteran was granted disability benefits based on the following severe impairments: anxiety, depressive, and personality disorders with schizotypal and paranoid features.  A June 2007 VA treatment record demonstrates diagnoses of major depressive disorder with anxious features, in remission, and delusional disorder.  A December 2007 VA treatment record reflects a past medical history of depression and bipolar disorder.  

In an August 2010 written statement, the Veteran stated that he did not know he was mentally ill during active duty but that everyone else knew he was sick.  In a November 2011 brief, the Veteran's representative at the time asserted the Veteran had submitted new and material evidence in support of his claims.  Specifically, the representative identified a May 1996 record from a clinical psychologist, M. Hinterthuer, showing a provisional diagnosis of anxiety and depression.  

VA treatment records show the Veteran is treated for anxiety, depression, and paranoia and indicate that he has chronic delusions that have been present for years and do not disrupt his life.

Old and new evidence considered as a whole

The Board finds that the additional evidence, considered in conjunction with the record as a whole, is cumulative of that previously of record, and does not raise a possibility of substantiating the claim for entitlement to service connection for a cognitive disability, claimed as memory loss.  Therefore, the Veteran's claim to reopen must be denied.    

The newly received evidence reflects clinical diagnoses involving anxiety, depression, and paranoia and includes the Veteran's lay statements concerning his in-service symptoms.  There is no new credible and competent evidence indicating that the Veteran's current disability is causally related to active duty.  In addition, there is no new credible and competent evidence which substantiates the claim that the Veteran's memory problems were continuous during active duty or following separation from service.  In the May 2006 decision, the Board found the medical evidence did not relate the Veteran's current disability to active duty, nor did it support the Veteran's claims with respect to chronicity and continuity of symptomatology.  In addition, the Board determined that the Veteran's assertions were not competent evidence to establish medical etiology or nexus with respect to a cognitive disability.

In sum, there is still no evidence since the final denial that satisfies the unestablished element that the Veteran's current cognitive disability is related to active duty.  The newly received evidence is merely cumulative of the diagnoses and lay statements that were of record at the time of the final denial.  As such, the newly received documents are not material as they do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the Board concludes that evidence has not been received which is new and material, and the claim of entitlement to service connection for a cognitive disability, claimed as memory loss, is not reopened.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine does not suffice to establish entitlement to the benefit sought, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for depression and anxiety is reopened.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a cognitive disability, claimed as memory loss, the appeal is denied.


REMAND

In this case, the Board grants the Veteran's claim to reopen the issue of entitlement to service connection for depression and anxiety.  As noted above, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a Veteran's description of the claim, reported symptoms, and the other information of record.  As such, the Board finds the service connection claim for depression and anxiety and the service connection claim for schizophrenia and bipolar disorder are best characterized as a single claim of entitlement to service connection for an acquired psychiatric disability.  In addition, the Board notes the claim does not include a disability involving a cognitive disability, as the claim to reopen this issue has been denied herein.

The record does not show that a VA examination was performed specifically in connection with either of the Veteran's claims as they were previously characterized.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, the record reflects multiple diagnoses of an acquired psychiatric disability, to include anxiety disorder, not otherwise specified; depressive disorder, not otherwise specified; rule out schizophrenia; rule out schizo-affective disorder; and bipolar disorder.  As such, the Board finds the evidentiary requirement of demonstrating a current disability has been satisfied.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Additionally, the February 1964 service treatment record shows the Veteran requested a neuropsychiatric consultation during active duty.  Further, the Veteran has testified that he experienced symptoms of depression and anxiety during active duty and that he has continued to experience the same symptoms since his separation from active duty.  The Veteran is competent to testify to symptomatology capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a result, the Board finds that a remand for a VA examination is warranted in order to ascertain whether any current acquired psychiatric disability other than a cognitive disability is etiologically related to active duty.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. 
§ 3.159(c)(4).  

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from September 2012 to the present from the VA Medical Center in Little Rock, Arkansas, and any associated outpatient clinics.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from September 2012 to the present for the Veteran from the VA Medical Center in Little Rock, Arkansas, along with records from all associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran should be notified in writing.

2. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any acquired psychiatric disability, other than a cognitive disability, diagnosed during the pendency of the appeal.  The claims file and Virtual VA records should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Following a review of the Veteran's claims file, to include the service treatment records, private treatment records, VA treatment records, and lay statements, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed acquired psychiatric disability other than a cognitive disability is causally related to active duty.  

In rendering the requested opinion, the examiner should specifically consider the February 1964 service treatment record.  In addition, the examiner should address the lay testimony provided by the Veteran and his family members concerning his symptoms during and following active duty.  The examiner should not consider the issue as to whether a cognitive disability, claimed as memory loss, is causally or etiologically related to active duty.  In providing the opinion, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, must be included in the examination report.

3. Then, re-adjudicate the claim of entitlement to service connection for an acquired psychiatric disability, other than a cognitive disability, but to include depression, anxiety, schizophrenia, and bipolar disorder.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided with a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


